Citation Nr: 1210988	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  08-28 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a compensable initial disability rating for bilateral hearing loss. 

2.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran, B. Lynch (representative from NACVSO)



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active military service from December 1976 to January 1981, September 1987 to April 1994, June 1998 to August 2000, and from November 2000 to December 2005. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in September 2010.  A transcript of this proceeding has been associated with the claims file.  

This case was previously before the Board in November 2010 at which time the claim was remanded for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  The Veteran has no more than Level VIII hearing loss in the right ear and Level I hearing loss in the left ear, evaluated as non-compensable.

2.  Affording the Veteran the benefit of the doubt, the Veteran's current right shoulder subacromial bursitis originated during his military service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.385, 4.1-4.7, 4.21, 4.85, Diagnostic Code 6100 (2011).

2.  The criteria for service connection for a right shoulder disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his service-connected bilateral hearing loss is more disabling than currently evaluated.  He also contends that his current right shoulder disorder is related to his military service with the United States Navy from December 1976 to January 1981, September 1987 to April 1994, June 1998 to August 2000, and from November 2000 to December 2005.

1.  Bilateral hearing loss

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  A request for an increased rating is to be reviewed in light of the entire relevant medical history.  See generally 38 C.F.R. § 4.1; Payton v. Derwinski, 1 Vet. App. 282, 287 (1991).

"Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).   

Impaired hearing will be considered a disability for which service connection may be granted only after threshold requirements are met. See 38 C.F.R. § 3.385.  Once disability is established, levels of hearing loss are determined by considering the average pure tone threshold and speech discrimination percentage scores.  38 C.F.R. § 4.85(b).  See Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).
 
The provisions of 38 C.F.R. § 4.86 address exceptional patterns of hearing loss.  The exceptional patterns addressed in this section are present when the puretone threshold at each of the 4 specified frequencies (1000, 2000, 3000 and 4000 Hz) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz.  

The Veteran's service treatment records show decreased hearing as early as April 1994.  A July 2005 service treatment record showed the following audiological results:

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
60 dB
60 dB
75 dB
70 dB
Left Ear
25 dB
40 dB
50 dB
55 dB

Puretone Threshold Average
Right Ear
66.25 dB
Left Ear
42.5 dB

In October 2005, two months prior to his separation from his fourth period of service the Veteran submitted a claim for service connection for bilateral hearing loss.  He was afforded a VA audiological examination in April 2006 which also showed bilateral hearing loss.  By rating decision dated in July 2007, the RO granted service connection for bilateral hearing loss, assigning a noncompensable disability rating effective January 1, 2006, the day after his discharge from his fourth period of military service.  The Veteran disagreed with this initial decision and subsequently perfected an appeal.  The Veteran was afforded subsequent VA audiological examinations in September 2008 and January 2011.  Also, a review of the claims file shows other VA and private audiological evaluations dated in August 2007 and September 2007.  

At the time of the April 2006 VA audiological examination the Veteran reported that hearing loss negatively impacted his lifestyle by reducing effective communication with family, friends, and coworkers.  Audiological testing revealed the following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
55 dB
60 dB
80 dB
70 dB
Left Ear
25 dB
35 dB
50 dB
50 dB

Puretone Threshold Average
Right Ear
66 dB
Left Ear
40 dB

Speech Recognition
Right Ear
98%
Left Ear
96%

Private audiological testing in August 2007 revealed the following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
60 dB
70 dB
75 dB
85 dB
Left Ear
25 dB
35 dB
45 dB
60 dB

Puretone Threshold Average
Right Ear
72.5 dB
Left Ear
41.25 dB


VA audiological testing in September 2007 revealed the following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
70 dB
75 dB
85 dB
80 dB
Left Ear
30 dB
40 dB
55 dB
55 dB

Puretone Threshold Average
Right Ear
77.5 dB
Left Ear
45 dB

Speech Recognition
Right Ear
94%
Left Ear
96%

During the September 2008 VA audiological examination, the Veteran reported that the situation of greatest difficulty with regard to his bilateral hearing loss was with the stereo, viewing the television, and at a distance from a speaker.  Audiological testing revealed the following:  


Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
70 dB
85 dB
85 dB
75 dB
Left Ear
30 dB
40 dB
50 dB
55 dB



Puretone Threshold Average
Right Ear
78.75 dB
Left Ear
43.75 dB

Speech Recognition
Right Ear
100%
Left Ear
96%

During the January 2011 VA audiological examination, the Veteran reported he had been experiencing a good benefit from his hearing aids, although he favored his left side.  He indicated that he had been retired as a Navy recruiter for the past five years and was attending college for medical coding and transcription.  He found the hearing loss challenging but manageable with the hearing aids, choosing to sit near the instructor and favoring his left ear.  Audiological testing revealed the following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
80 dB
95 dB
95 dB
90 dB
Left Ear
40 dB
50 dB
65 dB
60 dB

Puretone Threshold Average
Right Ear
90 dB
Left Ear
53.75 dB

Speech Recognition
Right Ear
90%
Left Ear
98%

In the present case, the evidence shows an exceptional level of impaired hearing in the right ear such that 38 C.F.R. § 4.86 is applicable.

Applying the results from the April 2006 VA audiological examination to Table VIA yields a Roman numeral value of V for the right ear and applying the results to Table VI yields a Roman numeral value of I for the left ear.  See 38 C.F.R. §§ 4.85, 4.86.  Applying these values to Table VII, the Board finds that the Veteran's hearing loss warrants a noncompensable evaluation.  

Applying the results from the September 2007 VA audiological examination to Table VIA yields a Roman numeral value of VII for the right year and applying the results to Table VI yields a Roman numeral value of I for the left ear.  See 38 C.F.R. §§ 4.85, 4.86.  Applying these values to Table VII, the Board finds that the Veteran's hearing loss warrants a noncompensable evaluation.  

Applying the results from the September 2008 VA audiological examination to Table VIA yields a Roman numeral value of VII for the right year and applying the results to Table VI yields a Roman numeral value of I for the left ear.  See 38 C.F.R. §§ 4.85, 4.86.  Applying these values to Table VII, the Board finds that the Veteran's hearing loss warrants a noncompensable evaluation.  

Applying the results from the January 2011 VA audiological examination to Table VIA yields a Roman numeral value of VIII for the right year and applying the results to Table VI yields a Roman numeral value of I for the left ear.  See 38 C.F.R. §§ 4.85, 4.86.  Applying these values to Table VII, the Board finds that the Veteran's hearing loss warrants a noncompensable evaluation.  

Accordingly, the Board finds that the preponderance of the evidence is against an initial compensable disability rating for bilateral hearing loss. 38 C.F.R. § 4.3.

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Such functional impairment has been appropriately considered but the overall evidence, as previously discussed, fails to support assignment of a compensable disability rating.  

With regard to whether referral for an extraschedular rating is warranted, the record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected bilateral hearing loss.  A review of the April 2006, September 2008, and January 2011 VA audiological examination reflects that the examiners (audiologists) did describe the functional effects of the Veteran's hearing loss, noting that the Veteran's chief complaint was difficulty communicating with people, listening to music, viewing the television, and at a distance from a speaker.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  Hence, the rating criteria contemplate the Veteran's symptomatology.  Referral for consideration of an extraschedular rating is therefore not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

2.  Right shoulder disorder

The Veteran's service treatment records are negative for a right shoulder disorder.  While a March 1996 treatment record shows a history of an injury to the left shoulder while lifting and loading a truck, resulting in a "minor contusion," and the Veteran reported tendonitis of the left shoulder in a July 2005 report of medical history, there is no evidence of an injury or complaints regarding the right shoulder.  Significantly, April 1994, January 1998, June 2000, and July 2005 examination reports show normal upper extremities.  Also, in April 1994, December 1996, January 1998, June 2000, September 2000, and July 2005 reports of medical history the Veteran denied "arthritis, rheumatism, or bursitis," "bone, joint, or other deformity," and "painful or 'trick' shoulder or elbow."  

In October 2005, prior to his December 2005 separation from service, the Veteran filed a written claim in which he reported that he had tendonitis of the right shoulder.  The Veteran has attributed his right shoulder disorder to lifting cargo during active military service.  

In April 2006, the Veteran was accorded a VA joints examination.  During the examination, the Veteran reported that his right shoulder pain began in 1999.  He denied radiating pain in the bilateral upper extremities and denied neck pain.  The diagnosis was right shoulder subacromial bursitis and possible glenohumeral joint osteoarthritis.  X-ray examination was negative for the right shoulder.  No opinion as to etiology or rationale was provided.

A hand-written statement dated in September 2010 and written on a prescription pad from Dr. J.A.I. notes "likely more than not - this injury was caused by military service rt shoulder."  

Pursuant to the November 2010 Board remand, the Veteran was afforded another VA examination in January 2011.  At that time the Veteran again reported that his right shoulder pain began in 1999, without injury or trauma.  The examiner diagnosed right shoulder subacromial bursitis and opined that, based on the Veteran's history, physical examination, and imaging study, the Veteran's current right shoulder was as likely as not a result of the Veteran's military service since he was treated for a right shoulder disorder during military service.  In a February 2011 addendum to the January 2011 VA examination report the examiner noted that "No documented injury or treatment related to the [V]eteran's right shoulder condition is found in the [V]eteran's claim folder."

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

In this case, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's current right shoulder disorder is related to his military service.  See 38 U.S.C.A. § 5107(b).  The Veteran filed a claim for a right shoulder disorder during his most recent period of active service and a VA examination dated less than four months after his discharge from military service shows right shoulder subacromial bursitis.  Also, the September 2010 statement from Dr. J.A.I. and the January 2011 VA examination report both relate the Veteran's current right shoulder disorder to his military service.  Furthermore, the Veteran was a highly credible witness during the September 2010 Travel Board hearing.  This evidence provides a plausible basis to conclude that the Veteran's right shoulder disorder is related to service and supports a theory that the notations in the Veteran's service treatment records regarding the left shoulder were actually meant to be the right shoulder.

Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence supports service connection for a right shoulder disorder.  38 U.S.C.A. § 5107(b).

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

With regard to the right shoulder issue, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist with regard to this issue, such error was harmless and will not be further discussed.  

With regard to the bilateral hearing loss issue, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that his claim was awarded with an effective date of January 1, 2006, the day after his discharge from his last period of military service, and a noncompensable disability rating was assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating and he demonstrated his actual knowledge of what was required to substantiate a higher rating in his argument included on his Substantive Appeal.  Although he was not provided pre-adjudicatory notice that he would be assigned an effective date in accordance with the facts found as required by Dingess, he was assigned the date of the claim as an effective date, the earliest permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has obtained assisted the appellant in obtaining evidence, afforded the appellant adequate audiological examinations, obtained medical opinions as to the severity of his disability, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.







	(CONTINUED ON NEXT PAGE)


ORDER

An initial compensable disability rating for bilateral hearing loss is denied.

Service connection for a right shoulder disorder is granted.  



____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


